Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 1 of 15 PageID #: 129



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


   DAVID FOLKENFLIK; NATIONAL PUBLIC               s
   RADIO, lNC.; EDITH CHAPIN; LESLIE               s
   COOK; and PALLAVI GOGOI                         s
                                                   s
         Movants,                                  s
                                                   s      Civ. Action No. 4:20-MC-0036-ALM
                                                   s
   CHAPWOOD CAPITAL INVESTMENT                     s      Ancillary to Civ. Action No.
   MANAGEMENT, INC.                                s      4:18-GV-00442-ALM
                                                   s
         Respondent.                               s



   DAVID FOLKENFLIK: NATIONAL PUBLIC               s
   RADIO, lNC.; EDITH CHAPIN; LESLIE               6
   COOK; and PALLAVI GOGOI                         6
                                                   s
         Movants,                                  s
                                                   s      Civ. Action No. 4:20-MC-0038-ALM
                                                   s
   KIM SAMS                                        s      Ancillary to Civ. Action No.
                                                   s      4:18-CV-O0442-ALM
                                                   s
         ResDondent.                               $




                    CHAPWOOD CAPITAL INVESTMENT MANAGEMENT. LLC
                 ANp KrM SAMS TO COMPLY W|TH FEp. R.Cry.P. 45 SUBPOENA
                                      (DOC. 13 AND DOC. 12)

   TO THE HONORABLE JUDGE AND MAGISTRATE JUDGE
   OF SAID COURT:

         Come now Chapwood Capital Investment Management, LLC ("Chapwood") and Kim

   Sams ("Sams" with Chapwood and Sams being together referred to as "Respondents") and file

   this Response to the Motion to Compel Chapwood lnvestment Management, LLC to Comply

   with Fed. R. Civ. P. 45 Subpoena (the "Chapwood Motion" and the Motion to Compel Kim Sams

   to Comply with Fed. R. Civ. P. 45 Subpoena (the "Sams Motion" with the Chapwood Motion and
   Response of Chapwood Investment Manaqement. LLC and
   Kim Sams to Motions to Compel                                                Page   1
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 2 of 15 PageID #: 130



   sams Motion being together referred to as the "Motions to compel" and state the following:

            1.       Chapwood and Sams acknowledge and stipulate that they have each waived

   their right to object to either of the Subpoena(s) served on them.

            2.       Sams, in her individual capacity and as the designated corporate representative,

   has today served on Movants all of the documents within her possession, custody and control

   responsive to the subpoenas (the "Produced Documents"). sams has testified under oath in

  the Affidavit attached to this Response as Exhibit "A" (the,'Sams Affidavit,,) that she has no

  documents within her possession, custody and control responsive to the Subpoenas other than

  the Produced Documents.l To the extent that additional documents responsive to the

  Subpoenas come into the possession of Sams, she wjll produce them to Movants.

           WHEREFORE, PREMISES CONSTDERED, Chapwood Capitat Investment

  Management, LLC and Kim Sams ask that thls Court find that the Motions to Compel have been

  rendered moot by sams' and chapwood's response and production of documents or, in the

  alternative, that all relief requested by Movants be denied, and for such other and further relief

  as is just and warranted.

                                                         Respectfully submitted,

                                                         /s/ John E. Leslie
                                                         John E. Leslie
                                                         State Bar No. 1 2231400

                                                         JoHN LESLIE I PLLC
                                                         1805 West Park Row Drive, Suite C
                                                         Arlington, Texas 76013
                                                         (817) 505-1291 or (817) 405-7700 Phone
                                                         (8'17) 505-1292 Fax
                                                         arlinqtonlaw@aol.com email

                                                         ATTORNEYS FOR CHAPWOOD CAPITAL
                                                         INVESTMENT. LLC and KIM SAMS




  1 The speciflc account references in the Exhibit to the Sams Affidavit have been redacted in this filing. Unredacted
  copies of these documents have been provided to Movants' counsel subject to the protective order entered in the
  main case to which these Motions are ancillary.
  Response of Chapwood Investment Manaqement. LLC and
  Kim Sams to Motions to Comoel                                                                        Page 2
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 3 of 15 PageID #: 131




                                    cERTtFICATE OF SERY|CI

         A true and correct copy.of the foregoing Response was etectronically
  clerk of the u s. District court for the EastErn bi.trl.i oiil*r*,               submitted to the
                                                                     using the electronic case filing
  system and served on all other counsel of record via
                                                         ecf/pacer on Mav 4.2020.


                                               John E. Leslie, certifyingmttorney




 Egse=onse
             ofchaewoo                             LLC and
 Kim Sams to Motions to Compel                                                       Page   3
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 4 of 15 PageID #: 132




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION



     DAVID FOLKENFLIK; NATIONAL PUBLIC                   g
     RADIO, lNC.; SDITH CHAPIN; LESLIE                   $
     COOK; and PALLAVI GOGOI                             $
                                                         $
            Movants,
                                                         s       Civ. Action No. 4;20-MC-0036-ALM

     CHAPWOOD CAFITAL INVESTMENT                         s       Ancillary to Civ. Action No.
     MANAGEMENT, INC.                                    s       4:18-CV-00442-ALM
                                                         I
            Respondent.                                  s



     0AVID FoLKENFLIK; NATIONAL PUBLIC                    s
     RADIO, lNC.i EDITH cHAPIN; LESLIE                    s
     COOK; and PALLAVI GOGOI
                                                          J
            *ou"nt"'                                      5
     u.                                                   s      Civ, Action No, 4:20-MC-0038'ALM
                                                          s
     KIM SAMS                                             s      Ancillary to Giv. Action No'
                                                          J      4:18-CV-00442-ALM
                                                          $
             Respondent.                                  s




             I, Kim Sams, declare under penalty of Perjury as follows:

             '1.      I have been served wiih a subpoena for produclion of documents in my
                                                                                                capa0lty
      as ihe President of Chapwood Capital lnvestment Management,            lnc  ("Chapwood"   and ihe
      ;Cf,ip*ooA-Sunpoena", respectively) in the action pending.in this Court iiled by Ed Butowsky
      (',Butiowsky") against the above-identified Movants under Civ. Action No. 4:18-CVB'0442-ALM
      itf,e "eutowdXy-r-awsuit") pending in the U.S District
                                                                couri for the Eastern District oi Texas,
      Shurnrrn Divijion. I have   also belen served  with a subpoena  for production of documents in my
      individual capacily (the "Sams  Subpoena")   in the Butowsky Lawsuit.




                                                 Exhibit A
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 5 of 15 PageID #: 133




            2.      I have personal knowledge of and am familiar with the Chapwood Subpoena and
     the sams subpoena and the documents sought to be produced to Movants therein (together, the
     ,,subpoenas''). I am authorized io respond to the subpoenas on behalf of chapwood as its duly
     authorized corporate representative.

            3.       I have made a diligent and thorough search of my personal records, and        have-
     found no documents in my individual possession, custody or control thai are responSive to any of
     the requesis made of me in the sams subpoena. ln my indivjdual capacity, I have no right t0
     demand possession of any documents responsive to any of the requests made in the sams
     Subpoena that may be in the possession of another petson'

            4.      I currently serve as the President of chapwood and am a stockholder and member
     of the Board of Directors of Chapwood. I have access to all of the business records of Chapwood
     and am knowledgeable and familiar with iis business and operations. I have made a
                                                                                           diligent and
     ihorough search- of the business records of chapwood and have found no documents
                                                                                                in
                                                      to     of the requesis made in the Chapwood
     C6ap*io6lr business records that are responsive     any
     Subpoena oiher than those contained in Exhibit A-1 attached hereto'

            5'IamunawareofanypersonotherthanEdButowsky(.'Butkowsky',)andhisprior
     or current lawye(s) in ihe Butowsky Lawsuii thal may have possession of any documents
                                                                                    counsel' I have
     iesponsive to any oithe requests mad'e in the Chapwood Subpoena Through my
                                                 of any documents responsive to any of the requests
     asked Butowsky to provide me with copies
     .   tn" C5"p*odO Subpoena and Sams Subpoena. I have received no documents responsive to
     ihis requesl.

                     With respect to ihe specific requests made in the Chapwood Subpoena'
                                                                                          ltestify
             0.
     as follows:
                                                                                        no documents-
                     6.1   , Other ihan the documents contained in Exhibit A-1 ' t have
                                                               belween me   or  Chapwood   and any of
             referencing or relating to, or any communications
             the following since January 1 , 2014:

                      a, Charles Schwab Corporation
                      b. Charles Schwab & Co , Inc'
                      c. Schwab lnstitutional Enterprises
                      d. Charles R Schwab
                      e. Walter W. Betjinger' ll
                      f. Bernard J Clark
                      g. Jonathan M. Craig
                      h. Joseph R. Mafiinetto
                       i. Nigel J. Murtagh
                      j. William Bell
                       k. Kevin Lewis
                                                                       persons
              I have not communicated with any of the above-ldentified
                                                                             communications produced
                      6.2    I have been unablg to locate any documents or
                                                       proceeOing' NASD Dispute Resolution' or arbitralion
              nv Cf,ajviooO in any itigation, f tt'inA
                                    f



              since January '1 , 2009.
                                                  Exhibit A
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 6 of 15 PageID #: 134




                 6.3     J have be€n unable io locate any documents or communications ihat
          Charies Schwab & Co., lnc. may have sent to Chapwood in 2017 and 2018. I recall that
          Charles Schwab & Co. may have sent Chapwood a letter on or about 8l'1l2017 terminaling
          iis relationship with Chapwood, but have been unable to loQate such letter

                 6.4     | have been unable to locate any notes frorn meetings and conversations I
          or anyone associated with Chapwood may have had with Charles Schwab & Co. or its
          representatives other than ihe listing of accountrs and values contained in Exhibit A-1.

                 6.5     | have been unable to locate any documents or communications evidencing
          or relating to a loss of business because of Charles Schwab & Co.'s termination of
          Chapwood's lnvestment Manager Services Agreement other than the listing of accounts
          and values contained in Exhibit A-1.

                 6.6      | am unaware of the existence of any documents or communic€tions
          evidencing or relating io the loss of "over 268 customer accounts" as a result of Charles
          Schwab & Co.'s termination oi Chapwood's lnvestment Manager Services Agreement
          olher than tho listing of accounts and values contained in Exhibit A-1

                 6.7 | am unaware of the existence of any documents or' communications
          evidencing attempts to find another broker-dealer and cust'odian for Chapwood's
          assets afier Charles Schwab & co. terminated its agreement with Chapwood.

                 0.8     | am unaware of any documents ol communications evidenclng the false
          statements and misrepf esentaiions Charles Schwab & Co. made about Chapwood.

                  6.9    | am unaware of the existence of any documents ol communications
          evidencing of relatjng to damages suflered as alleged in the Bulowsky Lawsuit other than
          those terminating Chapwood's seryices Other than the listing of accounts and values
          contained in Exhibit A-'1.

                  6.l0otherthandocumentsproducedaspartofExhibitA-ltothisAffidavit,Iam
          unaware of any documen'is re{erring or relating to, and communications with sally Hill
                                                                                            as
          Ouui., ln.fuOini communicatjons relating to Ms. Davis'decision to remove Chapwood
           her adviser on her Charles Schwab & Co. account.

                  6.,11lhave|ocatednodocumentsorcommunicationsconcerninganylawsuits,
                                                                                               accused
           threats of lawsuits, consumer complaints, disciplinary actions, or accusations that
           Chapwood in its instiiutional or corporate capacity

                   6'12lhavebeenunab]etolocateanydocumentsorcommunicationsthatmay
                                                                  present time
           show Chapwood's annual net income between 2014 and the

                  Signed this 4ti daY of MaY 2020"




                                               Exhibit A
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 7 of 15 PageID #: 135




     State of Texas
     Collin Couniy            A


             Subscribed and sworn to before me the undersigned Notary Public on this            f   day of May
     2020. to which witness mv hand and seat of offlce,

                                                                        .             ./'
                                                                      4lr-'o4,a.{/"/
                                                                Notary Publjc, State of Texas



                t{,.:.'ia il.'.,. F!trres   C1-(!2'2022
                a!,iit"* \.,1,r:r   rD iali:!95195




                                                          Exhibit A
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 8 of 15 PageID #: 136

                                                     Thursday, March 26,   ZOZO   at gi4';07 AM Central Daylight Time

   subject: Things have finally set ed down here   ..,
   Date:      Wednesday, August 16, ZO!7 at 1,O:43i24 AM Central Daylight
                                                                          Time
   From:    al-D
   To;        Kim Sams

  and I want to check in with you before I move my account back
                                                                to chapwood. you will be responsible for my account,
  not Ed? lf so, I will move everything oacK.

  Thank you, Kim.

  All the best,
O




                                                                                                              Page 1 of 1
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 9 of 15 PageID #: 137

                                                             Thursday, March 26,2020 at 9:4556 AM Central
                                                                                                          Daylight Time

        Subject: Re:Things have finally settled down here
                                                          ...
        Date; Wednesday, August 16, 2077 at I:0L:39 pM Central Daytight
                                                                        Time
        lrom:      I
        To:        Kim Sams


    Kim,
    I called   schwabb and they te, me this has to originate with you,
                                                                             with me srgnrng paperwork that you seno me.
    fm sorry to    have to do all this again. tf we can do tiris electroniiatty,
                                                                                 tnat,s great
                                                                                         with me.
    Thanks,



-
       On-Aug 16,.2017, at 9:57 AM, Kim Sams <kim@chaprlug.g!jl!.q$q.9l!Ig4!>
                                                                                    wrore:
        InanK you ror ctrcling back. yes, you have myword.
                                                            ltwill bejust me and mysupportAmyand Brittney.
    :i I didn't want to bother you with everythjng you had going
                                                                  on. Thank you tor reconsidering and this means more
    I to me than you know
    i Thank Vou.
    i   t<im

    i   -*-originat Message---

    ' )enr:    wednesday, August 16, 2017 10:43 AM
    ;   To: Kjm Sams <klm   @ cha pw99dl!_v9$I!_qnl5.e9m>
    t   Subject; Things have finally set ed down here ,..
    i   and r want to check in with you before I move my account
                                                                 back to chapwood. you       wi[   be responsibre for my
    i   account, not Ed? lf so, I will move everything back,
    I   Thank you, Kim.
    i   All the best,
    l{lZ


               -




                                                                                                                           Page 1 of 1
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 10 of 15 PageID #: 138

                                                        Thursday, March 26, 2OZO at gt47i43 AM Central Daylight
                                                                                                                Time

       Subject:   RE:Things have finally settled down here ...
       Date:      Wednesday, August 16, 2017 at 10:57:53 AM
                                                                 Central Daylight Time
       From:      Kim Sams.
       To: l|lD
   Thank you for circling back. yes, you nave
                                              my word. lt will be just me and my support Amy and
                                                                                                 Brittney.
   I   didn't want to bother yoU with everything you had going
                                                               on. Thank you for reconsidering and this means more to
   me than you know.

   Thank you.

   Kim


  ---Original Message*--
  From:
  Sent; Wednesday, August 16,2017 10:43 AM
  To; Kim Sams <kin@ ch a p=wapdiryeslmp4If cor!>
  Subject: Things have finally setued down here ...

  and lwant tocheck in with you before l.move my
                                                 account back to chapwood. you will be responsible for
  not Ed? lf so, I will move everything back.                                                          nry accounr,


  Thank you, Kim.

  All the best,




                                                                                                                 Page   X.   of   1
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 11 of 15 PageID #: 139

                                                        Thursday, March 26, 2O2O at 9:43;19 AM Central
                                                                                                       Daylight Time
    Subject: my Chapwood account
    Date: Thursday, August 3 , 2017 at 5:29:05       pM Central Daylight Time
    lrom: 1J}
   To:         Ed Butowsky, Kim Sams


   Hello Ed and Kim,

   l'm really sad to write this email.

   I have   to let you know lasked schwab to remove chapwood
                                                             Investments as the advisor on my schwab Account. Iwill
  follow up with     a phone call tomorrow August 4.


  I made this decision after reading news articles
                                                   about Ed's involvement with a false news story. For me,
  question of politics. ttt a question of ethics.                                                          thrs is not   a


  I very much appreciate all your help and guidance
                                                    through the past twenty-five years or so. l,m heartbroken
  our relationship.                                                                                           to end

  All the best,


  F)




                                                                                                                    Page 1 of 1
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 12 of 15 PageID #: 140

                                                                  Thursday, March 20, 2020 at 9:48:46 AM Central Daylight Time

   Subject:    RE:   Things have finally settled down here...
       Date:   Wednesday, August 16, 2OI7 at I:38:42 pM Central Daylight Time
   From:       Kim Sa ms


   CC:         Amy Suhr, Brittney Harrison

   We willget the forms prepared and will emailed to you today.

  Thank you again.

  Kim


  ---Original Message--.-

  Sent: Wednesday, August 16,2017 1:02 pM
  To: Kim Sams <!im@chap_wa-sdl!_yC$rne$g_eg!A>
  subject: Re: Things have finally settled down here ...

  Kim,
  I calledschwabb and they tell me this has to originate with you, with me signing paperwork that you
                                                                                                      send me.
  l'm sorry to have to do all this agajn. lf we can do this electronacally, that,s great with me.
  Thanks,




   i   On Aug 16, 2077 , at g:57 AM, Kim   Sa   ms <kjm   @ cha   p!V.g.g.d.i.!.VCSJECq!!teI0> wrote:
   jl rhankyou forcircling back. Yes, you
                                          have myword. ltwill bejust me and mysupportAmyand Brittney.
   : I didn't want to bother you with everything you had golng on. Thank you for reconsjdering and this means more
   ': to me than you know.
   i Thank you.
   : Kim
       ---Original Message-----

       Sent: Wednesday, August 16,2017 10:43 AM
       To: Kim Sams <kin!@chapl4pgdr"ryeslnqtts.egm>
       Subject: Things have finally settled down here ...
       and I want to check in with you before I move my account back to chapwood. You will be responsibje for rny
       account, not Ed? lf so, I will move everything back.
       Thank vou. Kim.
       All the best,
       (D




                                                                                                                       Page 1 of 1
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 13 of 15 PageID #: 141




                                                                               z
                                                                               3
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 14 of 15 PageID #: 142
Case 4:20-mc-00038-ALM-CMC Document 15 Filed 05/05/20 Page 15 of 15 PageID #: 143
